UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended September 30, 2011; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 000-27783 VISTA INTERNATIONAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 84-1572525 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 88 Inverness Circle East, Suite N-103, Englewood, Colorado 80112 (Address of principal executive offices, including zip code) (303) 690-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x. Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of November 18, 2011, Vista International Technologies, Inc. had outstanding 117,741,744 shares of common stock, par value $0.001 per share. VISTA INTERNATIONAL TECHNOLOGIES, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements - Unaudited Consolidated Balance Sheets at September 30, 2011 (unaudited) and December 31, 2010 F-1 Consolidated Statements of Operations for the Three and Nine months ended September 30, 2011 and 2010 (unaudited) F-2 Consolidated Statements of Cash Flows for the Nine months ended September 30, 2011 and 2010 (unaudited) F-3 Notes to Unaudited Interim Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART 2 - OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities And Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Reserved 10 Item 5. Other Information 10 Item 6. Exhibits 11 Signatures 12 2 PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements - Unaudited Vista International Technologies, Inc. Condensed Consolidated Balance Sheets September December 30, 2011 31, 2010 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Other receivables Prepaid expenses Restricted cash Total current assets Deposits Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accrued compensation and payroll liabilities Accrued interest Notes payable - related parties Notes payable - stockholder Notes payable and capital lease, current portion Total current liabilities Other liabilities — Notes payable and capital lease, less current portion Total liabilities Commitments and contingencies — — Stockholders’ deficit: Common stock, $0.001 par value; 200,000,000 shares authorized; 117,741,744 and 114,719,553 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Commmon stock to be issued — Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. F-1 Vista International Technologies, Inc. Condensed Consolidated Statements of Operations Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenue Environmental remediation expense Gross (loss) profit ) ) Operating expenses: Selling, general and administrative expenses Litigation settlement costs — — — Total operating expenses Loss from operations ) Other income (expense): Other income — Gain on extinguishment of liabilities — — — Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted * Weighted average number of common shares outstanding * less than ($0.01) per share The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. F-2 Vista International Technologies, Inc. Condensed Consolidated Statements of Cash Flows Nine Months Nine Months Ended Ended September 30, September 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services Other income — Allowance for bad debt — Environmental remediation expense Gain on sale or disposal of property and equipment ) ) Gain on extinguishment of liabilities — ) Changes in operating assets and liabilities: Accounts receivable, net Prepaid expenses Restricted cash and other assets Accounts payable and accrued liabilities Net cash (used in) operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from insurance settlement — Proceeds from sale of property and equipment Net cash provided by (used in) investing activities ) Cash flows from financing activities: Payments on debt ) ) Payment on related party notes — ) Proceeds from issuance of common stock — Proceeds from notes payable - stockholder — Proceeds from related party notes Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $
